                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARTEMIZ ADKINS,                                    Case No. 19-cv-05535-HSG
                                   8                    Petitioner,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTION FOR
                                   9             v.                                         TEMPORARY RETRAINING ORDER
                                  10     GARRETT ADKINS,                                    Re: Dkt. No. 6
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Petitioner Artemiz Adkins’ Motion for a Temporary

                                  14   Restraining Order (“TRO”) enjoining Respondent Garrett Adkins from violating the Hague

                                  15   Convention on the Civil Aspects of International Child Abduction (“Convention”), as

                                  16   implemented by the International Child Abduction Remedies Act (“ICARA”), pending a

                                  17   preliminary injunction hearing. See Dkt. No. 6. For the reasons detailed below, the Court

                                  18   GRANTS IN PART and DENIES IN PART the motion.

                                  19     I.   BACKGROUND
                                  20          Petitioner, who resides in Switzerland, seeks the return of her and Respondent’s four-year-

                                  21   old daughter, A.F.A. See Dkt. No. 1. According to Petitioner’s Verified Complaint and Petition

                                  22   for Return of Child Under 16 Years Old, Petitioner and Respondent agreed that, following their

                                  23   separation in December 2018, A.F.A. would continue to live in Switzerland with Petitioner and

                                  24   A.F.A. would begin kindergarten there. Id. ¶ 13. Petitioner alleges that despite this agreement,

                                  25   Respondent, who now resides in California, wrongfully retained their daughter during one of

                                  26   A.F.A.’s trips to the United States to visit Respondent in July 2019. See Dkt. No. 1 at ¶¶ 12–14.

                                  27          In her accompanying TRO motion, Petitioner requests several forms of relief, including

                                  28   (1) ordering the immediate return of A.F.A. to Switzerland; or in the alternative, (2) enjoining
                                   1   Respondent from removing A.F.A. from the jurisdiction of the Court pending an expedited

                                   2   hearing on preliminary injunction and the merits of this action. See Dkt. No. 6 at 2.

                                   3          Because when the motion was filed Petitioner had not provided notice to Respondent of

                                   4   the motion or otherwise complied with Federal Rule of Civil Procedure 65, the Court directed

                                   5   (1) Petitioner to serve the motion, its supporting documents, and the Court’s order on Respondent;

                                   6   and (2) Respondent to file an expedited response. See Dkt. No. 16. Petitioner served Respondent

                                   7   on September 9, 2019. See Dkt. Nos. 17–22. Respondent, in turn, filed his opposition to the

                                   8   motion on September 11, 2019. See Dkt. Nos. 23, 24. In his opposition, Respondent contends

                                   9   that A.F.A. has split time equally between California and Switzerland since the parties’ separation;

                                  10   he is domiciled in Petaluma, California; and he will stipulate to an order that he not remove A.F.A.

                                  11   from California during the pendency of this action. See Dkt. No. 23 at ¶¶ 6, 10; id. at 6

                                  12   (“Response to Orders Requested.”).
Northern District of California
 United States District Court




                                  13    II.   ANALYSIS
                                  14          A court exercising jurisdiction under ICARA “may take or cause to be taken measures

                                  15   under Federal or State law, as appropriate, to protect the well-being of the child involved or to

                                  16   prevent the child’s further removal or concealment before the final disposition of the petition.” 22

                                  17   U.S.C. § 9004(a). That authority extends to issuing a temporary restraining order where the

                                  18   requirements of Federal Rule of Civil Procedure 65(b) are satisfied. Under Rule 65(b), a party

                                  19   seeking a temporary restraining order must establish: (1) a likelihood of success on the merits;

                                  20   (2) a likelihood of irreparable injury if the requested relief is not granted; (3) that a balancing of

                                  21   the hardships weighs in its favor; and (4) that the requested relief will advance the public interest.

                                  22   See Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008).

                                  23          Here, Respondent has conceded that an order enjoining him from removing A.F.A. from

                                  24   the jurisdiction of this Court would be appropriate. See Dkt. No. 23 at 6 (“Response to Orders

                                  25   Requested”). The Court agrees that such minimally burdensome relief ensures that Petitioner’s

                                  26   Hague Convention claim and her underlying custody rights may be meaningfully adjudicated.

                                  27   Nevertheless, the Court does not find, based on the record before it, that Petitioner has adequately

                                  28   shown a likelihood of irreparable injury if A.F.A. is not immediately returned to Switzerland
                                                                                           2
                                   1   pending a hearing on a preliminary injunction and the merits of the Verified Complaint.

                                   2   Respondent currently lives in Petaluma, California, where he has substantial family ties, see Dkt.

                                   3   No. 23 at ¶ 6, and has complied with all Court orders and court-imposed deadlines to date.

                                   4   Petitioner has not alleged any facts to suggest that Respondent has taken—or will take—any effort

                                   5   to conceal A.F.A.’s whereabouts or otherwise harm her well-being during the pendency of this

                                   6   action.

                                   7   III.      CONCLUSION
                                   8             Accordingly, the Court ORDERS as follows:

                                   9                •   Petitioner’s Motion for a Temporary Restraining Order is hereby GRANTED IN

                                  10                    PART such that Respondent Garrett Adkins is prohibited from directly or

                                  11                    indirectly removing A.F.A. from the Northern District of California, until further

                                  12                    order of the Court;
Northern District of California
 United States District Court




                                  13                •   The Court finds that there is no reasonable likelihood of harm to Respondent from

                                  14                    being wrongfully enjoined, and therefore orders that Petitioner is not required to

                                  15                    give security pursuant to Federal Rule of Civil Procedure 65(c);

                                  16                •   Respondent is ORDERED to show cause why the relief requested in the Verified

                                  17                    Complaint and Petition, Dkt. No. 1, including the return of the parties’ minor child

                                  18                    to Switzerland, should not be granted. Respondent shall file his response to this

                                  19                    Order in writing by September 20, 2019, at 5:00 p.m.;

                                  20                •   The parties shall appear before this Court on Monday, September 23, 2019, at

                                  21                    10:00 a.m., for a hearing on this Order to Show Cause. At the hearing, the Court

                                  22                    will also determine whether any evidentiary hearing or further proceedings may be

                                  23                    necessary;

                                  24                •   Respondent is further ORDERED to bring A.F.W.’s passport and any other

                                  25                    identification and/or travel documents to the hearing;

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                   1             •   The Court otherwise DENIES Petitioner’s motion for a temporary restraining

                                   2                 order.

                                   3         IT IS SO ORDERED.

                                   4   Dated: September 13, 2019

                                   5                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
